 

Exhibit 10.15

 

CHANGE IN CONTROL AGREEMENT

 

This Agreement is made as of the 8th day of November, 2000 between TANGRAM
ENTERPRISE SOLUTIONS, INC., a Pennsylvania corporation (“Tangram”), and Ron
Nabors (“Employee”) against the following background:

 

A. Employee is employed by Tangram as Senior Vice President, Worldwide Sales and
Customer Care and shall devote his/her entire business time and all reasonable
efforts to his/her employment and perform diligently such duties as are
customarily performed by a Senior Vice President, Worldwide Sales and Customer
Care of companies similar in size to Tangram, together with such other duties as
may be reasonably requested from time to time by President and CEO of Tangram,
which duties shall be consistent with his/her title.

 

B. Employee possesses knowledge, experience and skill that Tangram believes are
important for the future growth and success of Tangram.

 

C. The parties now wish to enter into this Change In Control Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the mutual agreements contained herein, the parties hereto agree as follows:

 

1. Change of Control. If as the direct result within six (6) months of a “change
in control” (as hereinafter defined):

 

  (i)   the Employee’s place of employment is relocated more than fifty (50)
miles from the geographical center Cary, North Carolina; or

 

  (ii)   the Employee’s base annual salary is reduced by more than thirty
percent (30%)

 

(a) Then in any such event the Employee shall have the right to terminate
his/her employment with Tangram, but such termination shall not be considered a
voluntary resignation or termination of such employment by the Employee. The
Employee may exercise such right of termination at any time within 10 days
following the occurrence of the applicable event described in (i) and (ii) of
this Paragraph 1.

 

(b) The term “change in control” means the first to occur of the following
events:

 

  (i)   any person or group of commonly controlled persons other than Safeguard
Scientifics, Inc. (“Safeguard”) or any affiliate of Safeguard, owns or controls,
directly or indirectly, 50 percent (50%) or more of the voting control of the
capital stock of Tangram following the date of this agreement;



--------------------------------------------------------------------------------

 

  (ii)   following the date of this Agreement, the stockholders of Tangram
approve an agreement to merge or consolidate with another corporation or entity
other than any affiliate of Safeguard resulting (whether separately or in
conjunction with a series of transactions) in a change in ownership of 50
percent (50%) or more of the voting control value of the capital stock of
Tangram, or an agreement to sell or otherwise dispose of all or substantially
all of the Tangram’s assets (including, without limitation, a plan of
liquidation or dissolution), or otherwise approve of a fundamental alternation
in the nature of Tangram’s business; provided, however, a pledge, hypothecation
or other similar disposition made at the time Tangram enters into a bona fide
financing transaction with a party which at the time of such transaction is not
an affiliate of Tangram would not constitute a change in control.

 

2. Termination of Employment. In the event of a termination of employment by
Tangram as the result of a “change in control” or an exercise of a right of
termination by the Employee following the occurrence of the applicable event
described in (i) and (ii) of Paragraph 1, Tangram shall, in addition to any
amounts due for periods prior to the exercise such right of termination:

 

(a) pay the Employee an amount equal to twelve (12) months of the Employee’s
annual salary at the rate in effect as of the effective date of the termination
of employment, payable in equal installments at such times as Tangram pays other
employees,

 

(b) pay the Employee a pro rata portion of the annual bonus to which the
Employee would otherwise, but for the termination of employment, have been
entitled for the year in which the termination of employment occurred
proportionate to the portion of the year the Employee was employed by Tangram
prior to the termination of employment,

 

(c) for a period equal to the severance period stated in Paragraph 2.(a)
following the termination of employment, continue or cause to be continued, at
no cost to the Employee, medical care and life insurance benefits at least
substantially the same as those furnished to the Employee by Tangram immediately
prior to the termination of employment; and

 

(d) vest all of the unvested option shares granted to the Employee under the
then outstanding stock option awards.

 

3. Confidentiality. The Employee agrees that during and after his employment
with Tangram the Employee will not divulge or appropriate to the Employee’s own
use or the use of others any secret or confidential information or knowledge
pertaining to the business of Tangram obtained during the Employee’s employment
by Tangram unless the information is first disclosed to him by a person not



--------------------------------------------------------------------------------

 

currently or previously associated with Tangram or becomes publicly known
through no fault of the Employee.

 

4. Effect of Agreement. The special severance arrangements set forth in this
Agreement shall be in lieu of any other severance compensation then provided by
Tangram, its successors or assignors. If the employment of the Employee by
Tangram is terminated in a fashion that does not constitute a exercised right of
termination, the Employee shall have no rights, benefits or obligations under
this Agreement other than to comply with Section 3, provided, however, that this
Agreement shall not limit any other rights or benefits to which he/she may be
entitled as a result of the Employee’s termination.

 

5. Arbitration. Any disputes between Employee and Tangram in any way concerning
this Agreement, any breach of this Agreement, or this Agreement’s enforcement,
including the applicability of this paragraph, shall be submitted at the
initiative of either party to mandatory arbitration before a single arbitrator
and conducted pursuant to the rules of the American Arbitration Association then
in effect, or its successor, provided, however, that this paragraph does not
apply to, and the parties shall not be required to arbitrate any dispute or
controversy regarding the employee’s duties and obligations described in
paragraph 3 of this Agreement. The arbitrator shall be selected by joint
agreement of the employee and Tangram, but if they do not so agree within 20
days of the date of request for Arbitration, the selection shall be made
pursuant to the rules of the American Association of Arbitration then in effect,
or its successor. The decision of the arbitrator may be entered as judgement in
any court of the State of North Carolina. The Parties agree that the provision
of North Carolina Uniform Arbitration Act, N.C. Gen. Stat. § 1-567.1 et. seq.
shall apply to any controversy arising between them relating to this Agreement
or the failure or refusal to perform the whole or part hereof, provided however,
that neither this paragraph nor the North Carolina Uniform Arbitration Act shall
apply to and the parties shall not be required to arbitrate any dispute or
controversy regarding the Employee’s duties and obligations described in
paragraph 3 of this Agreement.

 

6. Withholding of Taxes. Tangram may withhold from any payments under this
Agreement all federal, state or local taxes as shall be required pursuant to any
law, regulation or ruling.

 

7. Notices. Any notices or other communications under this Agreement shall be
sufficient if in writing and delivered in person or sent by fax (with
confirmation), reputable overnight delivery or registered or certified mail to
the Employee at the last address the Employee has filed in writing with Tangram
or, in the case of Tangram, at its principal executive offices.

 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understanding between the parties with respect to the
subject matter hereof and may only be changed by agreement in writing between
the parties.



--------------------------------------------------------------------------------

 

9. Assignment. This Agreement shall be binding upon the parties hereto, the
heirs and legal representatives of the Employee and successors and assigns of
Tangram. Tangram shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Tangram, by agreement in form and substance satisfactory
to the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Tangram would be required to perform it
if no such succession had taken place.

 

10. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the substantive laws of the State of North Carolina.

 

 

TANGRAM ENTERPRISE SOLUTIONS, INC.

 

By:

 

/s/ Norman L. Phelps         

--------------------------------------------------------------------------------

Name:

 

Norman L. Phelps

Title:

 

President and CEO

 

/s/ Ron Nabors        

--------------------------------------------------------------------------------

(Employee)

 

 

 